Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This US 16/838,621 filed on 04/02/2020 claims priority benefit of US Provisional 62/829,327 filed on 04/04/2019.
Election/Restrictions
Applicant’s election without traverse of invention Group I (e.g., claims 1-31) in the reply filed on 03/12/2021 is acknowledged.
Claim 32 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/12/2021.
Claims 1-32 are pending.
Claim 32 is withdrawn herein.
Claims 1-31 are under examination.
Information Disclosure Statement
	The IDS statements filed on 06/26/2020 and 10/30/2020 have been considered by the examiner.
Sequence Compliance
The specification in paragraphs 179 and 181 recites LAGLIDADG that lacks a SEQ ID NO; however it is noted that this sequence is only in the context of the name of a type of motif and is not disclosed as an actual amino acid sequence requiring a SEQ ID NO.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Stephen H. Schilling on April 19th and 20th, 2021.

The application has been amended as follows: 
Cancel claim 4.
Cancel claim 28.
Cancel claim 32.
Amend claim 1 as follows:
A method for introducing a scarless targeted genetic modification in a preexisting targeting vector, comprising:
(a)    performing bacterial homologous recombination between the preexisting targeting vector and a modification cassette in a population of bacterial cells,
wherein the modification cassette comprises the targeted genetic modification and comprises an insert nucleic acid flanked by a 5’ homology arm corresponding to a 5’ target sequence in the preexisting targeting vector and a 3’ homology arm corresponding to a 3’ target sequence in the preexisting targeting vector, wherein the insert nucleic acid comprises from 5’ to 3’:
(i)    a first repeat sequence;
(ii)    a first target site for a first nuclease agent;

(iv)    a second target site for a second nuclease agent; and
(v)    a second repeat sequence identical to the first repeat sequence,
wherein the repeat sequence is at least about 20 nucleotides in length;
(b)    selecting bacterial cells comprising a modified targeting vector comprising the selection cassette;
(c)    cleaving the first target site in the modified targeting vector with the first nuclease agent and cleaving the second target site in the modified targeting vector with the second nuclease agent to remove the selection cassette and expose the first repeat sequence and the second repeat sequence in the modified targeting vector, 
wherein step (c) occurs in vitro;  and
(d)    assembling the exposed first repeat sequence with the exposed second repeat sequence in an intramolecular in vitro assembly reaction to generate the targeting vector comprising the scarless targeted genetic modification,
wherein neither the first target site for the first nuclease agent nor the second target site for the second nuclease agent are present and only a single copy of the repeat sequence is present in the targeting vector comprising the scarless targeted genetic modification.

Amend claim 5 as follows:     
1 [[4]], wherein the repeat sequence is between about 20 nucleotides and about 100 nucleotides in length.
Amend claim 16 as follows:     
The method of claim 15, wherein the first nuclease agent and/or the second nuclease agent is the Cas protein and the gRNA, wherein the Cas protein is Cas9, and wherein the gRNA comprises a CRISPR RNA (crRNA) that targets and a trans-activating CRISPR RNA (tracrRNA).
Amend claim 26 as follows:
 The method of claim 25, wherein the selection cassette in the modification cassette and the second selection cassette in the preexisting targeting vector each impart[[s]] resistance to a different antibiotic.
Amend claim 29 as follows: 
The method of claim 1, wherein step (d) comprises:
(i) contacting the modified targeting vector with an exonuclease to expose complementary sequences between the first repeat sequence and the second repeat sequence;
 (ii)    annealing the exposed complementary sequences;
(iii)    extending the 3’ ends of the annealed complementary sequences;
and
(iv)    ligating the annealed complementary sequences.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Wang et al “ExoCET: exonuclease in vitro assembly combined with RecET recombination for highly efficient direct DNA cloning from complex genomes” (Nucleic Acids Research, 2018, Vol. 46, No. 5 published 12/12/2017, pages 1-11) and Huang et al “A rapid seamless method for gene knockout in Pseudomonas aeruginosa” (Microbiology 2017 Vol 17, pages 1-8).  Wang et al disclose a cloning method for large DNA fragments using a combination of in vitro annealing and in vitro homologous recombination (HR).  However, Wang et al differs from the presently claimed invention as it does not teach or suggest performing bacterial homologous recombination between the preexisting targeting vector and a modification cassette in a population of bacterial cells wherein the modification cassette comprises the targeted genetic modification and comprises an insert nucleic acid flanked by a 5’ homology arm corresponding to a 5’ target sequence in the preexisting targeting vector and a 3’ homology arm corresponding to a 3’ target sequence in the preexisting targeting vector, wherein the insert nucleic acid comprises from 5’ to 3’: (i)    a first repeat sequence; (ii)    a first target site for a first nuclease agent; (iii)    a selection cassette; (iv)    a second target site for a second nuclease agent; and (v)    a second repeat sequence identical to the first repeat sequence, wherein the repeat sequence is at least about 20 nucleotides in length; and that only a single copy of the repeat sequence is present in the targeting vector comprising the scarless targeted genetic modification as required in the presently claimed invention.  Further, the prior art of Huang et al “A rapid seamless method for gene knockout in Pseudomonas wherein the first and the second repeat sequence are each at least about 20 nucleotides in length; (b)    selecting bacterial cells comprising a modified targeting vector comprising the selection cassette; (c)    cleaving the first target site in the modified targeting vector with the first nuclease agent and cleaving the second target site in the modified targeting vector with the second nuclease agent to remove the selection cassette and expose the first repeat sequence and the second repeat sequence in the modified targeting vector, before performing the in vitro assembly methods as required by the present claims and that only a single copy of the repeat sequence is present in the targeting vector comprising the scarless targeted genetic modification.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Claims 1-3, 5-27, and 29-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.